Citation Nr: 0717637	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-34 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, 
secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for 
coronary artery disease for the period beginning May 8, 2001, 
and ending September 29, 2003.

3.  Entitlement to an increased rating for a lumbosacral 
strain with degenerative joint disease, currently rated as 20 
percent disabling.

4.  What evaluation is warranted for coronary artery disease 
and hypertensive heart disease from September 30, 2003?

5.  What evaluation is warranted for diabetes mellitus type 
II from May 8, 2001?

6.  What evaluation is warranted for bilateral non-
proliferative diabetic retinopathy from May 8, 2001?

7.  What evaluation is warranted for peripheral neuropathy of 
the right lower extremity from May 8, 2001?

8.  What evaluation is warranted for peripheral neuropathy of 
the left lower extremity from May 8, 2001?

9.  What evaluation is warranted for peripheral neuropathy of 
the right upper extremity from May 8, 2001?

10.  What evaluation is warranted for peripheral neuropathy 
of the left upper extremity from May 8, 2001?

11.  What evaluation is warranted for erectile dysfunction 
from May 8, 2001?

12.  What evaluation is warranted for hypertension from May 
8, 2001 to September 29, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1967, 
and from May 1968 to June 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 
2002, February 2003, and August 2004 issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

With respect to the instant claim of entitlement to service 
connection, claimed as secondary to service-connected 
disabilities, the Board acknowledges its duty liberally 
construe the veteran's pleadings to determine the claims 
before it.  Still, that duty does not require that VA solicit 
claims, particularly when the appellant is not appearing pro 
se before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  As to this issue, that service organization 
has limited their theory concerning entitlement to service 
connection to entitlement on a secondary basis.  They do not 
claim that the disorder is directly due to service.  

Likewise, the veteran has only pled entitlement under the 
theory that his claimed "depression," developed by the RO 
as a dysthymic disorder, was caused or aggravated by his 
service-connected disabilities.  This was the only theory 
considered in the applicable rating decision (August 2004), 
and is the only theory over which the Board may exercise 
jurisdiction.  38 U.S.C.A. § 7104 (West 2002).  Finally, even 
assuming arguendo that the Board may exercise jurisdiction 
under other theories, the evidence does not suggest any 
support whatsoever for any other theory.  Hence, the Board 
will limit its consideration of this claim to the extent 
addressed below.

In the October 2002 and February 2003 rating decisions the RO 
granted service connection for several of the disabilities 
now on appeal, and assigned corresponding ratings effective 
from July 9, 2001, and May 8, 2001, respectively.  Concerning 
the instant claim involving entitlement to an increased 
rating for coronary artery disease, the RO, in August 2004, 
increased the 10 percent rating then assigned, which was 
effective from May 8, 2001, to 30 percent, effective from 
September 30, 2003.  This claim will be adjudicated in part, 
and remanded in part.  

As the veteran has perfected an appeal to the initial ratings 
assigned following the pertinent grants of service connection 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that the veteran has a dysthymic disorder 
which is caused or aggravated by a service connected 
disability.

2.  From May 8, 2001, to September 29, 2003, the veteran's 
coronary artery disease was not manifested by documented 
coronary artery disease resulting in workload of greater than 
5 metabolic equivalents but not greater than 7 metabolic 
equivalents resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  A dysthymic disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2006).

2.  The criteria for a rating in excess of 10 percent for 
coronary artery disease for the period from May 8, 2001, to 
September 29, 2003, were not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 4.104, Diagnostic Code 
(Code) 7005 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A letter dated in March 2004 
(dysthymic disorder) and statements of the case (SOCs) issued 
in November 2003 (coronary artery disease) and November 2004 
(dysthymic disorder) satisfied these criteria.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating and/or 
effective date for the claims of entitlement to service 
connection for dysthymic disorder and for an increased rating 
for coronary artery disease.  Despite this failure the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In this regard, the 
preponderance of the evidence is against the appellant's 
claims for service connection for dysthymic disorder and for 
a rating in excess of 10 percent for coronary artery disease 
from May 8, 2001, to September 29, 2003, and any respective 
questions as to what would be an appropriate disability 
rating and effective date to be assigned are moot.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the above-cited notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  
Finally, the appellant was provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Therefore, the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability. 
 Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, such as psychoses, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability). 
 See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

For the pertinent period, the veteran's service-connected 
coronary artery disease (coronary artery disease) was rated 
by the RO pursuant to Diagnostic Code (Code) 7005.  See 
38 C.F.R. § 4.104.  Under this Code, the general rating 
schedule for arteriosclerotic heart disease (coronary artery 
disease), provides for a 10 percent disability rating for 
documented coronary artery disease resulting in workload of 
greater than 7 metabolic equivalents, but not greater than 10 
metabolic equivalents results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  

A 30 percent rating is warranted for documented coronary 
artery disease resulting in workload of greater than 5 
metabolic equivalents but not greater than 7 metabolic 
equivalents results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.  

The rating criteria for coronary artery disease and 
hypertensive heart disease are the same.  38 C.F.R. § 4.104, 
Codes 7005, 7007 (2006).

Factual Background

The service medical reveal no complaints, findings or 
diagnoses pertaining to a psychiatric disorder.  

The veteran was judged to be oriented and cooperative at his 
first VA examination in November 1967.

An October 1993 private medical examination notes a diagnosis 
of symptomatically reported fatigue and malaise with elements 
of situational depression.  He was noted be having difficulty 
coping with stress associated with his employment with the 
United States Post Office.

A July 1997 private medical record notes that the veteran was 
taken several prescribed medications for a cardiac-related 
disorder, described as reversible myocardial ischemia of the 
inferior wall.  

A July 1997 letter from a private physician includes a 
history of treatment for depression since 1993.  

The report of an April 2000 private psychiatric evaluation 
shows a diagnosis of depression, not otherwise specified.  

The veteran sought service connection for diabetes mellitus 
in February 2002.  

A May 2002 VA outpatient treatment record includes a 
diagnosis of depression.  The record also included a 
diagnosis of abnormal thallium stress test.  The physician 
noted that the veteran continued to refuse cardiac 
catherization for further evaluation, and refused to 
participate in therapy for depression.  

The veteran was afforded a VA heart examination in February 
2003.  The veteran provided a history of carrying 
Nitroglycerin since 1996.  Cardiovascular examination was 
essentially negative.  Coronary artery disease with angina 
pectoris was diagnosed.  Type II diabetes mellitus was also 
diagnosed.  The veteran was noted to take several oral 
hypoglycemics, as well as to carry Nitroglycerin.  The 
examiner commented that the veteran had hypertension and 
coronary artery disease, but the activity level due to this 
was more than 10 metabolic equivalents and appeared to be in 
the adequate normal range.  A February 2003 VA 
electrocardiogram report notes abnormal findings.  

A February 2003 VA outpatient treatment record shows that the 
providing physician commented that the veteran's type II 
diabetes mellitus "most likely" caused his coronary artery 
disease.  

Service connection was granted for coronary artery disease in 
February 2003.  The RO found that the coronary artery disease 
had been caused by the veteran's service-connected diabetes 
mellitus.  A 10 percent rating was assigned effective from 
May 8, 2001.  The RO noted that the effective date assigned 
was assigned in compliance with the United States Court of 
Appeals for the Federal Circuit holding in Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).

As part of correspondence received by VA in December 2003 the 
veteran essentially argued that his claimed psychiatric 
disorder was secondary to his service-connected disabilities.  
See also April 2007 Written Brief Presentation.  

The veteran was afforded a VA mental disorders examination in 
April 2004.  An adjustment disorder with depressed mood, 
secondary to multiple medical difficulties, was diagnosed.  
The Board finds that this examiner did not have the claims 
file given the fact that the records were described as 
"sparse," and the records available to the Board stack at 
least six inches high.

An addendum to the April 2004 VA psychiatric examination 
report was provided via an email communication in August 
2004.  This addendum was provided by a PhD other than the PhD 
who examined the veteran in April 2004.  After reviewing the 
medical record, to include the report of the April 2004 VA 
examination, she opined that the veteran suffered from 
symptoms of chronic depression that were best characterized 
as a dysthymic disorder rather than adjustment disorder with 
depressed mood.  She also noted that the veteran had a pain 
disorder with significant psychological factors which 
exacerbated his perception of the severity of the pain and 
associated disability.  She additionally opined that the 
veteran's depression was secondary to his chronic pain and 
thus to his nonservice-connected conditions as opposed to his 
service-connected conditions.  

Analysis

Service Connection - Dysthymic Disorder

Following review of the complete evidentiary record, the 
Board finds that service connection for a dysthymic disorder, 
secondary to service-connected disabilities, is not 
warranted.

As noted above, an August 2004 VA medical opinion has been 
associated with the record concerning the relationship, if 
any, between the veteran's dysthymic disorder and his 
service-connected disabilities.  This opinion found the 
veteran's dysthymic disorder had no relationship to his 
service-connected disabilities.  That opinion was based on 
all of the evidence of record, not simply a "sparse" 
record.  No contrary opinion has been provided by an examiner 
who has reviewed all of the evidence of record.  

As was noted above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a). 
 In this case, however, the preponderance of the competent 
evidence of record is against the claim.  Hence, the claim is 
denied.  

Rating in Excess of 10 Percent for coronary artery disease 
from May 8, 2001, to September 29, 2003

In applying the law to the existing facts, the evidence of 
record is against finding that the requisite objective 
manifestations for an evaluation in excess of 10 percent for 
coronary artery disease for the pertinent period have been 
met.  The medical evidence of record for this time frame 
contains no findings of documented coronary artery disease 
precluding a workload greater than 7 metabolic equivalents, 
and there was no evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
See February 2003 VA heart examination report.  Indeed, the 
February 2003 report found that the veteran's exercise 
capacity was at least 10 metabolic equivalents.

Therefore, the benefit sought on appeal is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a dysthymic disorder 
secondary to service connected disorders is denied.  

Entitlement to a rating in excess of 10 percent for coronary 
artery disease from May 8, 2001, to September 29, 2003, is 
denied.  


REMAND

The last VA spine examination was completed in October 2002, 
and the most recent VA heart examination was conducted in 
February 2003.  While the veteran is presently service-
connected for peripheral neuropathy of several extremities, 
the record does not reveal that he has been afforded a VA 
peripheral neuropathy examination.  Hence, competent medical 
evidence is required to determine the degree of 
symptomatology is attributable to the separately evaluated 
peripheral neuropathy disorders.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (when the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  Also noted is the 
fact that VA examination findings necessary to evaluate the 
veteran's service-connected diabetes mellitus type II, 
diabetic retinopathy, and erectile dysfunction are not of 
record.  

It is obvious that the October 2002 and February 2003 VA 
examination findings are medically stale, and have been 
overtaken by more recent events.  There is nothing in the 
record which adequately describes the current nature and 
extent of veteran's disorders.  Such a description is 
necessary for proper and fair adjudication of the veteran's 
claim for an increased disability rating.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claims on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473, 497 (2006).  The notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claims.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records dating since 2001 which are 
pertinent to his claims of entitlement to 
higher ratings.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
and ask them to provide a copy of the 
outstanding medical records.  If any 
identified Federal records are not 
secured the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with a VA medical facility 
for the veteran to be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and extent of his lumbosacral 
strain with degenerative joint disease.  
Send the claim folders to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating lumbar 
disorders must be accomplished and all 
clinical findings should be reported in 
detail.  The rationale for all opinions 
expressed should be provided.  

4.  The RO should make arrangements with 
a VA medical facility for the veteran to 
be afforded a VA heart examination by a 
physician with appropriate expertise to 
determine the nature and extent of his 
coronary artery and hypertensive 
cardiovascular disease from September 30, 
2003.  Send the claim folders to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating coronary artery 
and hypertensive cardiovascular diseases 
must be accomplished and all clinical 
findings should be reported in detail. 
 The rationale for all opinions expressed 
should be provided.  

5.  The RO should further make 
arrangements with a VA medical facility 
for the veteran to be afforded a VA 
endocrinology and opthomological 
examinations to evaluate the nature and 
extent of his diabetes mellitus and 
diabetic retinopathy.  Send the claim 
folders to the examiners for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner and as 
indicated in the latest AMIE worksheets 
for rating diabetes mellitus and diabetic 
retinopathy must be accomplished and all 
clinical findings should be reported in 
detail.  The rationale for all opinions 
expressed should be provided.  

6.  The RO should make arrangements with 
a VA medical facility for the veteran to 
be afforded a VA neurological examination 
to determine the nature and extent of any 
peripheral neuropathy affecting any 
extremity.  Send the claim folders to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating peripheral 
neuropathy must be accomplished and all 
clinical findings should be reported in 
detail.  The rationale for all opinions 
expressed should be provided.  

7.  The RO should also make arrangements 
with a VA medical facility for the 
veteran to be afforded a urological VA 
examination to evaluate the nature and 
extent of his erectile dysfunction .  
Send the claim folders to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating this disorder 
must be accomplished and all clinical 
findings should be reported in detail. 
 The rationale for all opinions expressed 
should be provided.  

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

9.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any of the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

10.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any part, the veteran 
and his representative should be provided 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The RO should consider 
whether "staged" ratings are 
appropriate in light of Fenderson.  They 
should then be afforded an applicable 
time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


